DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     JEEA, LLC and JACOB EYAL,
                             Appellants,

                                     v.

                   BAYVIEW LOAN SERVICING, LLC,
                             Appellee.

                               No. 4D17-287

                          [December 14, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
2016CA005100XXXXMB.

  Kenneth R. Noble, III of Noble Law Firm, P.A., Boca Raton, for
appellants.

  Alexis Fields of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.